FILED
                             NOT FOR PUBLICATION                               SEP 10 2013

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRED JAY OTTO,                                     No. 12-56438

               Plaintiff - Appellant,              D.C. No. 2:12-cv-06014-MMM-
                                                   CW
  v.

FEDERAL BUREAU OF PRISONS; et                      MEMORANDUM *
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                                                           **
                           Submitted September 9, 2013


Before: TASHIMA, M.SMITH, and IKUTA, Circuit Judges.

       Plaintiff Fred Otto appeals pro se the district court’s denial of his request for

preliminary injunctive relief against defendant prison officials. We have

jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Resources Defense Council, 555 U.S. 7, 24 (2008)

(listing factors for district court to consider); Sports Form, Inc. v. United Press

Int’l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                           2                                      12-56438